In an action to recover damages for medical malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J.), entered July 27, 1999, as granted the motion of the defendant Good Samaritan Hospital for summary judgment dismissing the complaint insofar as asserted against it, and denied the plaintiffs’ cross motion for leave to renew their prior motion to compel further discovery.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, we agree with the conclusion of the Supreme Court that the defendant Good Samaritan Hospital established its entitlement to summary judgment dismissing the complaint insofar as it sought to hold the hospital liable for its alleged negligent failure to supervise or revoke the privileges of the defendant Anthony Relia, M.D. (see, Sledziewski v Cioffi, 137 AD2d 186; cf., Raschel v Rish, 110 AD2d 1067; Bowhall v Hanlon, 99 AD2d 857).
The plaintiffs’ remaining contentions are without merit. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.